Citation Nr: 1524159	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  04-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating greater than 20 percent for service-connected residuals of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1966 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, that continued the 20 percent disability rating assigned for the service-connected residuals of lumbosacral strain.  

The Board denied the Veteran's claim in a June 2012 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board decision in an October 2013 memorandum decision and remanded the case to the Board.  The case was then remanded by the Board in June 2014 so that the Veteran could be scheduled for a requested personal hearing before a Veterans Law Judge of the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2014 Board Remand, by letter dated March 13, 2015, the Veteran and his representative were notified that he had been scheduled for the requested hearing to be held on Tuesday, April 14, 2015.  Prior to the date of the hearing, in correspondence received by the RO on April 13, 2015, the Veteran's representative requested that the hearing be rescheduled as the Veteran could not be accompanied by his representative on the date of the scheduled hearing.  It does not appear that the Veteran's hearing was ever rescheduled by the RO.
A Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  The representative did not request a change in the hearing date within 14 days of the scheduled hearing and did not explain why an office representative would be unavailable at such late notice.  Nevertheless, the Board will view this one time request in light most favorable to the Veteran and grant a change in the hearing date.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall make arrangements to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the local RO.  Notice of the scheduled hearing must be sent to both the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


